   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 1 of 22 Page ID #1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

                                          )
ILLINOIS POWER GENERATING COMPANY, )
                                          )
            Petitioner,                   )                PETITION TO VACATE
      v.                                  )                ARBITRATION AWARD
                                          )
ADVATECH, LLC,                            )
                                          )                Civil Action No. 19-642
            Respondent.                   )
                                          )
_________________________________________ )


         Petitioner Illinois Power Generating Company (“IPGC” or “Petitioner”), by its

undersigned attorneys, as and for its Petition to Vacate Arbitration Award, alleges as follows:

                                     NATURE OF THE ACTION

           1.        This is a proceeding under the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

Petitioner applies, pursuant to 9 U.S.C. § 10, for an order vacating the Interim Award dated

March 25, 2019 (“Interim Award”) and the Final Award dated June 12, 2019 (the “Final Award”

and collectively with the Interim Award, the “Award”), rendered in an arbitration under the

auspices of the American Arbitration Association (“AAA”) in the matter of an arbitration

between Advatech, LLC (as Claimant) and IPGC (as Respondent), under AAA Case No. 01-17-

0001-5690 (the “Arbitration”) on the grounds that the arbitrators exceeded their authority by: (i)

excising the operative contract language that limited the scope of the termination payment; (ii)

disregarding language limiting demobilization payments to costs and instead awarding costs and

profit (at a unilaterally determined profit margin); and (iii) awarding expert witness fees and

expenses that the parties did not agree to submit for arbitration.




                                                 1
AMERICAS 100129906
     Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 2 of 22 Page ID #2



            2.       The Arbitration arose out of a construction project and concerned the

interpretation of a contract between IPGC and Advatech dated December 15, 2014, known as the

Second Amended and Restated Newton FGD System Engineering, Procurement, Construction

and Commissioning Services Contract or the “Fixed Price Contract.” True and correct copies of

the Interim Award and of the Final Award are attached as Exhibit A and Exhibit B to the

declaration of Susan L. Grace filed contemporaneously herewith (the “Grace Declaration”).1 A

true and correct copy of the Fixed Price Contract is attached to the Grace Declaration as Exhibit

C.

                                                    THE PARTIES

            3.       Petitioner IPGC is a company organized and existing under the laws of Illinois

with its principal place of business in Texas.

            4.       Respondent Advatech is a limited liability company organized and existing under

the laws of Delaware. Advatech has two members: (i) Mitsubishi Heavy Industries America,

Inc., a Delaware corporation with its principal place of business in New York; and (ii) URS

Corporation, a Nevada Corporation with its principal place of business in California.

                                          JURISDICTION AND VENUE

            5.       This Court has jurisdiction over the subject matter of this proceeding pursuant to

28 U.S.C. § 1332 because the matter in controversy (i) exceeds the sum or value of $75,000.00

(the Award ordered IPGC to pay in excess of $34 million) and (ii) is between citizens of

different States.




1
    All citations to Exhibits or “Exh.” refer to the exhibits to the Declaration of Susan L. Grace, filed herewith.
                                                              2

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 3 of 22 Page ID #3



           6.        This Court has personal jurisdiction over Respondent Advatech by virtue of its

agreement to arbitrate all disputes under the Fixed Price Contract in Illinois. (See Exh. C at §

21.3)

           7.        Venue is proper in this District pursuant to 9 U.S.C. § 9 because the Award was

made in Newton, Illinois, and pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as described further below.

                                       ALLEGATIONS OF FACT

          A.         The Project

           8.        Advatech was hired in 2011 by Ameren Energy Generating Company (“AEGC”)

to construct a wet flu gas desulfurization system, known as a “scrubber” (the “Project”), at

AEGC’s coal fired power plant in Newton, Illinois (the “Plant”). The Project was initially

expected to be completed in 2015.

           9.        By 2012, the long-term viability of the Plant and continuation of the Project had

been called into question due to a sustained slump in power prices. On March 1, 2012, AEGC

decelerated Advatech’s work on the Project.

           10.       The price slump continued for the remainder of the year and, in March 2013,

Ameren announced that, rather than continue the Project, it planned to sell AEGC (and the Plant)

to Dynegy, Inc. (the “Ameren Transaction”).

           11.       The Ameren Transaction closed in December 2013 and AECG’s name was

changed to IPGC. The new management team then began discussions with Advatech about

restarting the Project.

          B.         The Fixed Price Contract




                                                     3

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 4 of 22 Page ID #4



           12.       On or about December 15, 2014, IPGC and Advatech executed the Fixed Price

Contract to govern the remainder of the Project. (See Exh. C)




                     1.     Payment Schedule

           13.       To control the cash spend on the troubled Project, the Fixed Price Contract

provided for a payment schedule. Exhibit I-1 set forth defined annual cash spends (“Annual

Payment Amounts”). The Annual Payment Amounts total to $204,306,063 and are set forth in

Exhibit I-1 of the Fixed Price Contract as follows:

                     2015     $18,000,000

                     2016     $28,700,000

                     2017     $26,700,000

                     2018     $68,450,000

                     2019     $60,656,063

                     2020     $1,800,000

(Exh. C at Ex. I-1) The cash spends were purposely back-loaded—with the majority of the

amounts allocated to 2018 and 2019—to provide IPGC substantial time to assess the Project.

           14.       The parties agreed that the Annual Payment Amounts would be further divided

into monthly scheduled payments reflecting the work to be performed in each month. Realizing

that it was unrealistic to schedule the remaining work on a month-by-month basis years in

advance, however, the parties instead agreed that, in October of the preceding year, Advatech

would propose to IPGC monthly payments reflective of the Work scheduled to be done in each

month of the next calendar year.            Section 10.12 of the Fixed Price Contract (“Payment

                                                   4

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 5 of 22 Page ID #5



Schedule”) provides for the preparation each year of a payment schedule to be tied to the work to

be performed:

          10.12 Payment Schedule. On or before October 31 of each year, Contractor
          shall submit to Owner a proposed Payment Schedule for the next calendar year
          that divides the amount to be paid by Owner in the next calendar year as set forth
          in Exhibit I-1 into monthly payments that reflect the Work scheduled to be done
          in each month of the next calendar year as set forth in the Baseline Schedule.
          Owner shall provide any written notice of objection to such proposal on or before
          the later to occur of November 15, or the 15th day after receipt of the proposed
          Payment Schedule, provided, Owner’s right to object to a proposed Payment
          Schedule shall be limited to (a) the failure of the monthly payments reflected in
          the Payment Schedule to reflect the Work scheduled to be done in each month,
          and (b) the aggregate of the monthly payments in a calendar year not equaling the
          annual payment for such year set forth in Exhibit I-1 . . . .

(Exh. C at § 10.12 (emphasis added))

                     2.     Termination for Convenience

           15.       The Fixed Price Contract also expressly allowed IPGC to terminate the Project at

its convenience without a penalty. (See Exh. C at § 25.4.1.1) Section 25.5 provides that, upon

termination by IPGC for convenience, Advatech was entitled to a termination payment equal to

the sum of:

                  25.5.1.1 The cost of the Work performed based on the percent complete of
          the Project from the last scheduled payment to the date of termination, less all
          prior payments.

          [and]

                  25.5.1.2 All reasonable, actual, direct costs incurred by Contractor as a
          result of Owner’s request for termination, including, without limitation,
          reasonable, actual, direct costs incurred by Contractor in terminating Subcontracts
          and its operations.

(Exh. C at §§ 25.5.1.1 and 25.5.1.2 (emphasis added))

          C.         Performance and Termination of the Fixed Price Contract

           16.       In the first year of performance of the Fixed Price Contract, 2015, Advatech

performed the work as planned and received full payment for its work—the Annual Payment
                                            5

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 6 of 22 Page ID #6



Amount of $18 million as provided by Exhibit I-1 to the Fixed Price Contract, paid in monthly

installments in accordance with the agreed payment schedule. The power market remained

depressed, however, and IPGC’s cash position continued to suffer. IPGC began to consider the

idea of substantially slowing down the Project in order to conserve cash while it assessed the

Project’s viability.

           17.       On September 2, 2016, IPGC exercised its right to terminate the Fixed Price

Contract for convenience.

           18.       IPGC understood that, because Section 25.5.1.1 of the Fixed Price Contract

provides for a termination payment covering only the period of time “from the last scheduled

payment to the date of termination,” the termination payment would be limited to work

performed in the first two days of September (i.e., the two days “from the last scheduled

payment to the date of termination” on September 2, 2016 before IPGC terminated the contract).

           19.       On September 30, 2016, however, Advatech submitted its final invoice for the

Project (“Final Invoice”) and claimed a termination payment in the amount of $80.7 million.

Advatech’s Final Invoice also included $693,424 for demobilization costs, for a total of

$81,423,990. (See Exh. D)

           20.       Although Advatech did not explain the rationale for its claimed termination

payment at the time, it was revealed during the Arbitration that Advatech calculated its Final

Invoice based on: (i) a work period from the outset of the Project in 2011 (rather than from the

effective date of the Fixed Price Contract); and (ii) an alleged “Percent Complete” for the entire

Project (rather than “from the last scheduled payment to the date of termination,” as provided for

in the Fixed Price Contract).

          D.         The Arbitration

                                                   6

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 7 of 22 Page ID #7



           21.       On March 15, 2017, Advatech commenced arbitration against IPGC under

Section 21.3 of the Fixed Price Contract (Exh. C at § 21.3) by filing a Demand for Arbitration

with the AAA, alleging breach of the Fixed Price Contract and seeking damages in the amount of

$81,423,900.

           22.       A panel of three arbitrators (the “Tribunal”) was appointed by the AAA to hear

the dispute.

           23.       A preliminary case management hearing was held in Washington, DC on June 22,

2017. Following that hearing, on July 31, 2017, the Tribunal issued Scheduling and Procedural

Order No. 1, which set forth the procedural rules and schedule for the remainder of the

proceedings. (See Exh. E)

           24.       In accordance with those rules and schedule, prior to the evidentiary hearing, the

parties submitted fact witness statements, rebuttal witness statements, expert reports, and rebuttal

expert reports. These submissions were submitted as evidence and, accordingly, Scheduling and

Procedural Order No 1. Provided that the parties’ direct examination of their respective fact and

expert witnesses at the hearing would be “limited.” Scheduling and Procedural Order No. 1 also

provided that “[d]ocuments, issues, witnesses, or testimony not disclosed in accordance with this

Order shall be excluded from evidence, except for compelling reasons.” (Exh. E at § 23)

           25.       The evidentiary hearing was held in October 2018 in Chicago, Illinois.

           26.       At 6 p.m. on September 30, 2018, the Sunday night before the hearing

commenced, Advatech submitted a new report by its corporate representative and fact witness,

Greg Smith. Though submitted under the guise of a demonstrative, the report was a full-fledged

rebuttal report of IPGC’s expert, Frank Regnery.




                                                     7

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 8 of 22 Page ID #8



           27.       When IPGC objected that the report was untimely under Scheduling and

Procedural Order No. 1., the Tribunal’s Chairman swiftly dismissed IPGC complaints

concerning Advatech’s trial by ambush, warning IPGC’s Counsel: “Whether [Mr. Smith]

testifies directly from the exhibit or we permit him to look at his notes, he’s going to get this in.

You know that.” (Exh. N at 245:18-21) (He then added that, under the Federal Arbitration Act,

“Arbitrators don’t get criticized for allowing evidence; they get criticized for not allowing

evidence” (Exh. N at 246:8-13) (thereby acknowledging that the alleged demonstrative—

effectively a rebuttal report—was indeed being admitted as evidence that could not be properly

contested.) The Chairman not only allowed Mr. Smith’s belated rebuttal report; he also allowed

Mr. Smith to testify a second time on the last day of the hearing (after IPGC had presented its

case), so that he could rebut IPGC’s evidence, including the testimony of its expert witness.

Following Mr. Smith’s second round of direct testimony, IPGC was allowed only three minutes

for cross examination.

           28.       In addition to allowing extemporaneous evidence and testimony that was contrary

to the agreed procedures, the Panel repeatedly hampered IPGC’s examination of Advatech’s

witnesses. For example, the Chairman warned Mr. Smith that IPGC’s Counsel was “asking a

leading question” (on cross examination) advising him to “answer it in any way [Mr. Smith

thought] was responsive.” (Exh. N at 318/23-319/1) Just a few minutes later, the Chairman

characterized one of IPGC’s Counsel questions as “frankly . . . misleading.” (Exh. N at 337/8-

10) The Chairman then criticized IPGC’s use of a deposition transcript to impeach Mr. Smith

because Mr. Smith had subsequently changed his testimony via an errata sheet. While IPGC’s

question was eventually allowed, the Chairman stated incorrectly that the question was “just

perpetuating an error.” (Exh. N at 505/2-6)

                                                    8

AMERICAS 100129906
   Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 9 of 22 Page ID #9



          E.         The Interim Award

           29.       On March 25, 2019, the Tribunal issued an Interim Award in Advatech’s favor.

(Exh. A) Ignoring the contract language limiting the scope of the termination payment to the

work performed “from the last scheduled payment to the date of termination,” the Tribunal

awarded a termination payment in the amount of $36,835,273. The Tribunal also awarded

$77,895 in unilaterally determined profits on Advatech’s demobilization costs, disregarding the

contract language limiting the payment to reimbursement for costs only. As a result, the Interim

Award ordered IPGC to pay damages in the amount of $36,913,168 ($36,835,273 for the

termination payment and $77,895 for demobilization costs), plus pre- and post-award interest.

(See Exh. A at 43)

          F.         Advatech’s Fee Petition

           30.       The Tribunal further stated in the Interim Award, that it would “entertain a

petition from Advatech for recovery of its attorneys’ fees and expenses, expert fees and

expenses, AAA fees, arbitrator compensation and expenses, and any other fees or expenses

attendant to the arbitration,” and that “IPGC will have an opportunity to object and respond to

Advatech’s request,” at a time that would be established by a separate order of the Tribunal.

(Exh. A at 42)

           31.       On April 2, 2019, the Tribunal issued a Scheduling and Procedural Order

Governing Fee and Cost Submissions. (See Exh. F (Scheduling and Procedural Order Governing

Fee and Cost Submissions))

           32.       On April 19, 2019, Advatech submitted a Petition for Arbitration Fees and

Expenses (“Fee Petition”), requesting, inter alia, attorneys’ fees and expenses, expert witness




                                                   9

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 10 of 22 Page ID #10



fees and expenses, fact witness fees, and other expenses incurred in connection with the dispute

in the total amount of $4,413,748.67. (See Exh. G)

           33.       IPGC filed a response to Advatech’s Fee Petition on May 3, 2019, arguing, inter

alia, that the Tribunal lacked authority to award the witness fees and certain other expenses

sought by Advatech in its Fee Petition. (See Exh. H)




          G.         The Final Award

           34.       On June 12, 2019, the Tribunal entered a Final Award, awarding Advatech an

additional $4,079,804.24 for its attorneys’ fees and expenses, expert witness fees and expenses,

and e-discovery consultant fees and expenses. (See Exh. B)

                                          CLAIMS FOR RELIEF

           35.       Petitioner repeats and realleges paragraphs 1 through 34 above as if fully set forth

herein.

           36.       Petitioner brought this action within the three month period provided under 9

U.S.C. § 10, during which the parties may seek to vacate or modify the Award.

           37.       Pursuant to 9 U.S.C. § 10(a), the Court may make an order vacating the award

upon the application of any party to the arbitration:

          (1) where the award was procured by corruption, fraud, or undue means; (2)
          where there was evident partiality or corruption in the arbitrators, or either of
          them; (3) where the arbitrators were guilty of misconduct in refusing to postpone
          the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent
          and material to the controversy; or of any other misbehavior by which the rights
          of any party have been prejudiced; or (4) where the arbitrators exceeded their
          powers, or so imperfectly executed them that a mutual, final, and definite award
          upon the subject matter submitted was not made.
                                                      10

AMERICAS 100129906
    Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 11 of 22 Page ID #11




9 U.S.C. § 10(a).2

           38.       The United States Supreme Court has set forth the applicable standard of review

for arbitration awards as follows:

          An arbitrator is confined to interpretation and application of the [contract]; he
          does not sit to dispense his own brand of industrial justice. He may of course look
          for guidance from many sources, yet his award is legitimate only so long as it
          draws its essence from the [contract]. When the arbitrator’s words manifest an
          infidelity to this obligation, courts have no choice but to refuse enforcement of the
          award.

United Steelworkers v. Enter. Wheel & Car Corp., 363 U.S. 593, 597 (1960).

           39.       The Seventh Circuit has confirmed:

          Judicial deference to arbitration, however, is not unlimited. “[A]n arbitrator is
          confined to interpretation and application of the . . . agreement; he does not sit to
          dispense his own brand of industrial justice.” Enter. Wheel & Car Corp., 363 U.S.
          at 597 (1960). “When the arbitrator’s words manifest an infidelity to this
          obligation, courts have no choice but to refuse enforcement of the award.” Id. A
          court is empowered to vacate an arbitrator’s award if “the arbitrator had exceeded
          the powers delegated to him by the parties.” Dexter Axle Co. v. Int’l Ass’n of
          Machinists, 418 F.3d 762, 768 (7th Cir. 2005) (citing Enter. Wheel & Car Corp.,
          363 U.S. at 597 and Ethyl Corp. v. United Steelworkers of Am., 768 F.2d 180, 184
          (7th Cir. 1985)). Because the arbitrator is typically limited to interpreting the
          contract, if “there is no possible interpretive route to the award,” then a
          “noncontractual basis can be inferred and the award set aside.” Chicago
          Typographical Union No. 16 v. Chicago Sun-Times, Inc., 935 F.2d 1501, 1505-06
          (7th Cir. 1991).

United States Soccer Fed’n, Inc. v. United States Nat’l Soccer Team Players Ass’n, 838 F.3d

826, 832 (7th Cir. 2016).

           40.       Arbitrators do not have power to disregard contract terms. See Bankers Life &

Cas. Ins. Co. v. CBRE, Inc., 830 F.3d 729, 732 (7th Cir. 2016) (“[B]ecause ‘arbitrators’ authority

is limited by the unambiguous contract language,’ they ‘do not have the authority to ignore the


2
  The Illinois Uniform Arbitration Act likewise provides that the Court “shall vacate an award where . . . the
arbitrators exceeded their powers.” 710 ILCS 5/12(a)(3).
                                                     11

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 12 of 22 Page ID #12



plain language of the contract and to alter the agreement, as the ultimate award must be grounded

on the parties’ contract.’”) (quoting First Merit Realty Services, Inc. v. Amberly Square

Apartments, L.P., 869 N.E.2d 394, 399 (Ill. App. Ct. 2007)); Spencer v. Ryland Grp., Inc., 865

N.E.2d 301, 304 (Ill. App. Ct. 2007) (an arbitrator “does not have authority to ignore the plain

language of the contract or to interpret unambiguous contract language.”); Shearson Lehman

Bros. v. Hedrich, 639 N.E.2d 228, 233 (Ill. App. Ct. 1994) (arbitrators lack authority to “ignore[]

the unambiguous contract language and implement[] their own notion of what would be

reasonable and fair.”).

           41.       As set forth below, the Tribunal exceeded its powers by: (i) ignoring the plain

language of the Fixed Price Contract, which limits the termination payment to the time period

“from the last scheduled payment to the date of termination;” (ii) disregarding contract language

that limits demobilization payments to “costs” and awarding Advatech additional, unilaterally-

determind profit on its demobilization work; and (iii) awarding witness fees and other expenses

that the parties did not submit to the Tribunal for determination.

                             COUNT ONE – VACATUR OF THE AWARD

           42.       Petitioner repeats and realleges paragraphs 1 through 41 above as if fully set forth

herein.

           43.       The Tribunal exceeded its authority by disregarding the operative language in the

Fixed Price Contract limiting the scope of work covered by the termination payment.

           44.       As set forth above, the Fixed Price Contract provided for a termination payment

equal to “the cost of the Work performed based on the percent complete of the Project from the

last scheduled payment to the date of termination, less all prior payments.” (Exh. C at § 25.5.1.1

(emphasis added)) The words “from the last scheduled payment to the date of termination” are

                                                      12

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 13 of 22 Page ID #13



unambiguous. In fact, Advatech admitted at the hearing that the “from . . . to” language is a

common device used to identify a start point and an end point for measurement. (See Exh. M at

998/4-999/12) Arbitrators lack the authority to disregard such clear and unambiguous terms in

the parties’ agreement. Nevertheless, here, the arbitrators did just that.

           45.       As set forth above, the Fixed Price Contract provides that the termination

payment shall be equal to:

           The cost of the Work performed based on the percent complete of the Project from the
           last scheduled payment to the date of termination, less all prior payments.

(Exh. C at § 25.5.1.1)

           46.       To award a termination payment in the amount of $36,835,273, the Tribunal used

the following calculation:

           [(cost to IPGC of remaining Work) multiplied by (% complete of remaining
           Project at termination)] less (payments under Contract) EQUALS
           Termination Payment

(Exh. A at 21 (emphasis in original))

           47.       This formula ignores the operative language from Section 25.5.1.1 and substitutes

in new language to accomplish what the arbitrators subjectively deemed appropriate.

Specifically, the Tribunal’s formula deletes the operative time period for payment, “from the last

scheduled payment to the date of termination” (Exh. C at § 25.5.1.1), and instead calculates the

termination payment based on the work performed from the effective date of the Fixed Price

Contract to termination. (See Exh. A at 21)

           48.       The Tribunal’s “interpretation” of Section 25.5.1.1 is illustrated as follows:

           The cost of the Work under the Fixed Price Contract performed based on
           multiplied by the percent complete of the Project at termination from the last
           scheduled payment to the date of termination, less all prior payments.

(Compare Exh. C at § 25.5.1.1 with Exh. A at 21)
                                                      13

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 14 of 22 Page ID #14



           49.       In the Interim Award, the Tribunal explained that the phrase “percent complete of

the Project” is “reasonably and logically interpreted to mean the percent complete of the Work

remaining to be performed after the Effective Date of the [Fixed Price Contract].” (Exh. A at 26)

The Tribunal failed, however, to offer any explanation for the remainder of the sentence—

“percent complete of the project from the last scheduled payment to the date of termination”—

and simply omitted it. (See id. at 23-26, 29) Omitting contract language exceeds the arbitrators’

authority. See, e.g., Clinchfield Coal Co. v. Dist. 28, United Mine Workers & Local Union #

1452, 720 F.2d 1365, 1369 (4th Cir. 1983) (“Where, as here, the arbitrator fails to discuss critical

contract terminology, which terminology might reasonably require an opposite result, the award

cannot be considered to draw its essence from the contract.”); George A. Hormel & Co. v. United

Food & Commercial Workers, Local 9, 879 F.2d 347, 351 (8th Cir. 1989) (“[W]here a decision

does not account for essential clauses and does not give a reason for the failure to mention

essential clauses, the award has been vacated because such shortcomings are an indication that

the arbitrator has not interpreted the specific contract at issue.”); PMA Capital Ins. Co. v.

Platinum Underwriters Berm., LTD., 659 F. Supp. 2d 631, 639 (E.D. Pa. 2009), aff’d, 400 F.

App’x 654 (3d Cir. 2010) (vacating arbitration award because the arbitrators’ decision

effectively “eliminate[d] material provisions of the contract they are charged with interpreting”);

Sonic Auto., Inc. v. Price, No. 3:10-cv-382, 2011 U.S. Dist. LEXIS 90359, at *43, *47

(W.D.N.C. Aug. 12, 2011) (vacating an arbitration award because the arbitrator “refuse[d] to

apply some contractual terms but not others” and “wrote a material term out of the contract and

in so doing, went beyond the scope of his authority”).

           50.       The Tribunal points to the fact that IPGC paid Advatech $33,333.33 for the 2 days

of work performed from the last scheduled payment to the date of termination on September 2,

                                                    14

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 15 of 22 Page ID #15



2016 (calculated based on the percentage of days worked in September multiplied by the total

payment scheduled for that month), and rejects that as an “interpretation” of Section 25.5.1.1

because the panel—without citing any evidence or authority—stated it “is highly unusual and is

not a method that reasonable persons would normally and customarily use to determine the

termination payment in the context of a fixed price contract.” (Exh. A at 24-25) This reasoning

fails for at least two reasons.

           51.       First, the language “from the last scheduled payment to the date of termination” is

unambiguous.          Arbitrators cannot reject plain and unambiguous contract language simply

because it provides for something that is not usual or customary. See, e.g., Tootsie Roll Indus.,

Inc. v. Local Union No. 1, 832 F.2d 81, 84 (7th Cir. 1987) (“While reliance on [past practices] is

appropriate to interpret ambiguous contract terms, . . . [it] cannot be relied upon to modify clear

and unambiguous provisions.”); Judsen Rubber Works v. Mfg., Prod. & Serv. Workers Union

Local No. 24, 889 F. Supp. 1057, 1064 (N.D. Ill. 1995) (vacating arbitration award because “the

arbitrator looked to past practice not to interpret the terms of the contract, but rather, in spite of

the terms of the contract” and stating, “[t]he key, as we read the Seventh Circuit opinions, is that

reliance on past practice is proper where it is in the service of interpreting the contract rather than

serving as a mechanism to rewrite a contract based on the arbitrator’s sense of industrial

fairness”); Timken Co. v. United Steelworkers of Am., 482 F.2d 1012, 1015 n.2 (6th Cir. 1973)

(“It is axiomatic that if the arbitrator undertook to, in effect, amend the contract, to substitute his

own discretion for that of the parties or to dispense ‘his own brand of industrial justice,’ the

enforcement of the award must be denied.”).

           52.       That is particularly true where, as here, the Tribunal’s “interpretation” was

specifically what was rejected during contract negotiations. See Tootsie Roll Indus., Inc., 832

                                                     15

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 16 of 22 Page ID #16



F.2d at 84 (holding that arbitrator exceeded its authority by disregarding unambiguous language

that was “a deliberate modification” to the parties’ prior agreement). It is undisputed that IPGC

added “from the last scheduled payment” to the Fixed Price Contract during negotiations and that

Advatech accepted the language. (See Exh. J (Draft of the Fixed Price Contract dated September

19, 2014) at IPGC0000001526) The fact that the Tribunal has chosen to ignore (rather than

interpret) this language is underscored by the fact that the Tribunal’s “interpretation” is exactly

how Section 25.5.1.1 would read had IPGC never added the language:

          25.5.1.1       The cost of the Work performed based on the percent complete of
          the Project from the last scheduled payment to the date of termination, less all
          prior payments.
(See Exh. C at § 25.5.1.1) In other words, by ignoring the language “from the last scheduled

payment” and basing the award on the “cost of the Work performed based on the percent

Complete of the Project to the date of termination,” the Tribunal (without authority) restored to

the contract a meaning that the parties had specifically rejected during the contract negotiations.

See Patten v. Signator Ins. Agency, Inc., 441 F.3d 230, 236 (4th Cir. 2006) (holding that

arbitrator exceeded its authority where it “appear[ed] to have revised the governing arbitration

agreement on the basis of his own ‘personal notions of right and wrong,’ and imposed a [term]

on the parties that they had specifically rejected”); Sonic Auto., Inc., 2011 U.S. Dist. LEXIS

90359, at *44 (“By effectively striking paragraph two from the [Contract], the Arbitrator

structured the arbitration agreement as he—not the parties—saw fit.”); see also Industrial

Commodity Corp. v. E. J. Brach & Sons, 92 Ill. App. 2d 163, 167 (1968) (rejecting interpretation

of a termination clause that “treat[ed] as surplusage the phrase ‘in the second and subsequent

years,’” and stating “it is assumed that everything in a contract is inserted deliberately and for a

purpose”).


                                                16

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 17 of 22 Page ID #17



           53.       Second, IPGC never offered this as an “interpretation” of Section 25.5.1.1.

Instead, as the Tribunal acknowledged, IPGC used the percentage of days worked in September

as a proxy for the percent completed from the last scheduled payment to the date of termination

because Advatech did not supply information for IPGC to determine the actual percent of the

Project completed during those days. (See Exh. A (Interim Award) at 24; see also Exh. I (IPGC

Pre-Hearing Memorandum) at 25)

           54.       In an attempt to portray its decision as if it interpreted the language in Section

25.5.1.1, the Tribunal repeatedly cites the principle that “to the extent a contract is susceptible of

two interpretations, . . . the interpretation which makes a rational and probable agreement must

be preferred.” (Exh. A at 24) But, the Tribunal never offers an alternative interpretation of

“from the last scheduled payment to the date of termination.” It simply omits that language from

its interpretation entirely.

           55.       In fact, even in the section of the Interim Award where the Tribunal purports to

interpret the phrase “percent complete of the Project from the last scheduled payment to the date

of termination,” the Tribunal omits the second half of the sentence from its conclusion and

interprets only the phrase “percent complete of the Project”:

          Therefore, “percent complete of the Project,” in our view and based upon the
          evidence presented, refers to the percentage completed as of termination of the
          remaining Work to be performed under the Contract, . . . which yields a
          reasonable and logical interpretation of Section 25.5.1.1.

(Exh. A at 26; see also id. at 29 (summarizing the Tribunal’s interpretation of Section 25.5.1.1

and omitting the phrase “from the last scheduled payment to the date of termination”)) The

Tribunal’s failure to give any meaning to the key operative words “from the last scheduled

payment to the date of termination” demonstrates that the Award is not based on an

interpretation of the contract language, but rather on omission of it. See Judsen Rubber Works,
                                                     17

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 18 of 22 Page ID #18



889 F. Supp. at 1064 (vacating arbitration award where the “arbitrator’s Award and Opinion is

silent on the meaning or significance of [certain] provisions regarding overtime”).

           56.       The Tribunal therefore exceeded its authority by excising the operative contract

language and the Award must be vacated in its entirety.

                 COUNT TWO – VACATUR OF THE AWARD TO THE EXTENT
                 THE TRIBUNAL AWARDED UNILATERALLY DETERMINED
                   PROFITS ON ADVATECH’S DEMOBILIZATION COSTS

           57.       Petitioner repeats and realleges paragraphs 1 through 56 above as if fully set forth

herein.

           58.       The Tribunal also exceeded its authority by awarding Advatech $77,895 for

demobilization costs.

           59.       Section 25.5.1.2 of the Fixed Price Contract required payment only for

“reasonable, actual, direct” demobilization “costs.” (Exh. C at § 25.5.1.2)

           60.       Ignoring this unambiguous language, the Tribunal made a new agreement and

awarded additional “profit” that was unilaterally determined by Advatech as “15% markup on its

demobilization costs.” (Exh. A at 8) Specifically, the Tribunal stated that “Advatech’s overhead

and profit on demobilization work constitute recoverable costs” under Section 25.5.1.2. (Exh. A.

at 8 (emphasis added))

           61.       The Tribunal does not have authority to disregard unambiguous contract language

under the guise of interpretation. By awarding Advatech additional profit under clear contract

language that only provides for actual and direct costs, the Tribunal exceeded its authority.

Accordingly, the Tribunal’s award of $77,895 for demobilization costs must be vacated.




                                                      18

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 19 of 22 Page ID #19



  COUNT THREE – VACATUR OF THE AWARD TO THE EXTENT THE TRIBUNAL
     AWARDED IMPERMISSIBLE EXPERT WITNESSFEES AND EXPENSES

           62.       Petitioner repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

           63.       The parties agreed to arbitrate pursuant to the AAA’s Construction Industry

Arbitration Rules (the “AAA Rules”). A true and correct copy of the AAA Rules is attached to

the Grace Declaration as Exhibit M.

           64.       AAA Rule 48 provides that, “[i]n the final award, the arbitrator shall assess fees,

expenses, and compensation as provided in Sections R-55, R-56, and R-57. The arbitrator may

apportion such fees, expenses, and compensation among the parties in such amounts as the

arbitrator determines is appropriate.” (Exh. M at R-48(c)) Additionally, the award “may include

. . . an award of attorneys’ fees if all parties have requested such an award or it is authorized by

law or their arbitration agreement.” (Id. at R-48(d)(ii))

           65.       The Fixed Price Contract (i.e., the parties’ arbitration agreement) is silent

regarding attorneys’ fees and the Tribunal is authorized to award attorneys’ fees solely because

both parties requested an award of attorneys’ fees during the hearing. A portion of the hearing

transcript reflecting the parties’ respective requests for attorneys’ fees is attached to the Grace

Declaration as Exhibit N.

           66.       The authority conferred by R-48 is not unlimited, however, and it does not extend

to certain fees and expenses that Advatech requested and the Tribunal awarded. Specifically, as

set forth below, the Tribunal lacked authority to award Advatech’s expert witness fees and

expenses, which comprise $1,328,787.55 of the Award. (See Exh. B at 10)

           67.       AAA Rule 56 provides the following regarding witness fees and expenses:


                                                      19

AMERICAS 100129906
    Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 20 of 22 Page ID #20



          The expenses of witnesses for either side shall be paid by the party producing
          such witnesses. All other expenses of the arbitration, including required travel
          and other expenses of the arbitrator, AAA representatives, and any witness and
          the cost of any proof produced at the direct request of the arbitrator, shall be borne
          equally by the parties, unless they agree otherwise or unless the arbitrator in the
          award assesses such expenses or any part thereof against any specified party or
          parties.

(Exh. M at R-56 (emphasis added))

           68.       The first sentence of Rule 56 specifically excludes a party’s own witness expenses

from the amounts that may be apportioned by the arbitrator under R-48. Accordingly, the

Tribunal had no authority under the AAA Rules to award Advatech its expert witness fees and

expenses.3

           69.       The Tribunal also lacked any authority to award expert witness fees and expenses

under the guise of an attorneys’ fees award. As set forth above, the sole basis for the Tribunal’s

authority to award attorneys’ fees is the provision in AAA Rule 48(d)(ii) that authorizes an

“award of attorneys’ fees if all parties have requested such an award.” (Exh. M at R-48) There

is no similar provision concerning witness fees and expenses and, even if there was, neither party

requested an award of witness fees or expenses at any time prior to or during the hearing.4

3
  The AAA Rules would not permit an award of a party’s own witness expenses even if Rule 56 did not expressly
exclude such expenses. Like Rules 55 and 57, which are limited to the narrow categories of AAA administrative
fees and arbitrator compensation, the “expenses of the arbitration” contemplated by R-56 are limited to expenses
that are to be “borne equally by the parties” absent apportionment in the final award. (Exh. M at R-56) As the fees
and expenses of a party’s own witness would not otherwise be split equally between the parties, such fees and
expenses would not be apportionable under Rules 48 and 56 even absent the express exclusion in Rule56. The fact
that the Rules do expressly exclude such expenses only makes even more abundantly clear that the Tribunal lacked
authority to include them in the Final Award.
4
  The distinction between attorneys’ fees and expert witness fees is well recognized. See, e.g., 42 U.S.C. § 1988(b)
and (c) (distinguishing between an award of attorneys’ fees and expert fees); Amara v. CIGNA Corp., No. 3:01-CV-
2361 (JBA), 2018 U.S. Dist. LEXIS 202717, at *15 (D. Conn. Nov. 29, 2018) (noting that § 1988 was amended “to
expressly provide for the award of expert fees” because, without that provision, the statute’s authorization of
attorneys’ fees did not permit an award of expert fees); BASF Corp. v. Old World Trading Co., 839 F. Supp. 528,
532 (N.D. Ill. 1993) (holding that the Lanham Act did not provide for recovery of expert witness fees because the
relevant provision “allows for the shifting of attorneys’ fees but makes no mention of expert witness fees”).
Accordingly, it cannot be said that any request for attorneys’ fees implicitly includes a request for expert fees.
Moreover, any such argument would be contrary to established Illinois law that “[p]arties are only bound to arbitrate
those issues which by clear language they have agreed to arbitrate; arbitration agreements will not be extended by
                                                        20

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 21 of 22 Page ID #21



           70.       Further, the question of expert witness fees was raised during the hearing after the

parties both confirmed that they were requesting attorneys’ fees, but neither Advatech nor IPGC

indicated that it would seek expert fees. (See Exh. N at 1229/16-17) To the contrary, counsel for

IPGC stated that it could not agree to something “outside the agreed-to contract or the rules that

otherwise govern the AAA” without consulting with its client. (See id. at 1230/11-15) As the

relevant AAA Rule is limited to attorneys’ fees—and does not include expert witness fees—

there was no basis for the Tribunal to award expert witness fees and expenses, and the award of

such fees and expenses in the amount of $1,328,787.55 must be vacated.

                                           PRAYER FOR RELIEF

          WHEREFORE, for the reasons set forth above, Petitioner IPGC respectfully requests that

the Court:

           1.        Enter an order vacating the Award in the entirety pursuant to 9 U.S.C. § 10;

           2.        In the alternative, enter an order vacating the Award pursuant to 9 U.S.C. § 10 to

the extent that the Tribunal awarded $77,895 in unilaterally determined profit on Advatech’s

demobilization costs; and

           3.        Enter an order vacating the Award to the extent that it awards $1,328,787.55 for

impermissible expert witness fees and expenses.




construction or implication.” Flood v. Country Mutual Ins. Co., 242 N.E.2d 149, 151 (Ill. 1968), accord Lee B. Sten
& Co. v. Zimmerman, 660 N.E.2d 170, 173 (Ill. App. Ct. 1995) (holding that “arbitrators exceeded their powers” by
awarding attorneys’ fees based on a rule that permitted the arbitrators to assess “arbitration fees”); see also TruServ
Corp. v. Ernst & Young, 876 N.E.2d 77, 85 (Ill. App. Ct. 2007) (vacating arbitration award of expert witness fees
because “the supreme court [of Illinois] has held that the fees charged by expert witnesses are not recoverable under
statutory provisions that permit a prevailing party to recover costs”).
                                                         21

AMERICAS 100129906
 Case 3:19-cv-00642-SMY Document 1 Filed 06/12/19 Page 22 of 22 Page ID #22



Dated: June 12, 2019                  WEBBER & THIES, P.C.

                                      By: s/ John E. Thies         .
                                      John E. Thies
                                      Attorney No. 6199338
                                      Daniel R. Thies
                                      Attorney No. 6304141
                                      202 Lincoln Square
                                      Urbana, IL 61801
                                      Tel. (217) 367-1126
                                      Fax (217) 367-3752
                                      jthies@webberthies.com

                                      WHITE & CASE LLP
                                      Glenn M. Kurtz (pro hac vice motion to be
                                      filed)
                                      Susan L. Grace (pro hac vice motion to be
                                      filed)
                                      1221 Avenue of the Americas
                                      New York, New York 10020
                                      Tel. (212) 819-8200
                                      gkurtz@whitecase.com
                                      susan.grace@whitecase.com

                                      Counsel for Illinois Power
                                      Generating Company




                                     22

AMERICAS 100129906
